Citation Nr: 1414284	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for residuals of a back injury with scoliosis of the lumbar spine and spina bifida.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1967.

In June 2012, the Veteran provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1. A December 2002 rating decision denying service connection for a low back disorder is final.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2. Evidence added to the claims file since the December 2002 rating decision is not new and material.


CONCLUSION OF LAW

The December 2002 rating decision, which denied entitlement to service connection for PTSD, is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for a back disorder has been previously denied in February 1972, February 1980, April 1982 (Board decision), September 2002, and most recently in a December 2002 decision that is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Previously denied claims may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156.

At the time of the December 2002 rating decision, the evidence included service treatment and personnel records, VA treatment records, private treatment records, records from the Social Security Administration (SSA), the reports from VA examinations, and several written statements submitted by the Veteran.  His claim was denied for failure to submit new and material evidence which suggested his current disability was aggravated by his active service.  (The Veteran concedes his disability pre-existed his service.)

In January 2010, the Veteran sought to again reopen his claim.  Considerable additional evidence has been presented in conjunction with the claim to reopen, including updated private treatment records, and numerous additional statements by the Veteran.  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  However, as will be discussed, the Board finds this additional evidence could not reasonably substantiate the claim, and therefore is not new and material.

At his June 2012 hearing, the Veteran submitted a document dated September 1966, which he asserted was not previously in the claims file.  He testified that this document reflected he was provided with a shoe lift for the wrong foot during service, and this error aggravated his pre-existing back disorder.  However, careful review reflects that the September 1966 document was, in fact, considered in the original claim for benefits in 1967.  Therefore, it is not new.

Additionally, in a February 2002 written statement, considered in his previous claim denied in December 2002, the Veteran asserted that placement of the orthopedic correction on the wrong leg worsened his back disorder.  Accordingly, both the referenced document, and the Veteran's assertions regarding the importance of this document, were previously considered by the VA.  Therefore, this evidence is not new.

The Veteran has also submitted new treatment records from his private physician.  These records reflect that he continues to receive treatment for his back disorder, including injections and treatment with a TENS unit.  While this evidence establishes that he has a current back disorder, it does not include a medical opinion regarding whether the Veteran's current back disorder was caused or aggravated by his active service.  Therefore, this new evidence is not material.

Further, the Veteran's statements that his low back disorder began in service are cumulative of his previous statements alleging service connection that were addressed in the previous rating decisions.  In sum, as none of the evidence associated with the record since the December 2002 rating decision is new and material, the claim for a low back disorder is not reopened.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2010 that fully addressed all notice elements, and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The same letter also provided the Veteran with notice of what type of information was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

Finally, the letter provided with Veteran with notice regarding the legal requirements to establish new and material evidence, and the reason his claim was previously denied.  Therefore, with this letter, the VA satisfied the notification requirements of the VCAA with regards to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Service treatment records, SSA records, and post-service VA and private treatment records have all been obtained.  The Veteran also provided testimony at a hearing before the Board in June 2012 that was in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran was not provided with a VA examination regarding this appeal.  However, VA regulations provide that no VA examination is required unless new and material evidence is presented to reopen a previously adjudicated claim.  38 U.S.C.A. § 5103A(d)(1, 2); 38 C.F.R. § 3.159(c)(4);Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Because this case is not reopened, no VA examination was required.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

	
ORDER

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for residuals of a back injury with scoliosis of the lumbar spine and spina bifida is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


